Citation Nr: 0602206	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R.        § 4.30 beyond December 31, 
2002, for convalescence following surgery on the veteran's 
service-connected right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The record shows that additional evidence was associated with 
the claims files since the issuance of a Statement of the 
Case (SOC) on the appealed issues.  A review of the evidence 
discloses that the evidence is duplicative or cumulative of 
evidence previously considered by the RO or irrelevant to the 
appealed issues so the issuance of a Supplemental Statement 
of the Case pursuant to 38 C.F.R. § 19.37(a) was not 
warranted. 

In October 2003, the veteran canceled his personal hearing 
before a Hearing Officer of the RO.


FINDINGS OF FACT

1.  A temporary total evaluation with an extension was 
assigned under 38 C.F.R.     § 4.30 for the period from 
August 12, 2002 to December 31, 2002, based on surgical 
treatment of the service-connected right knee disability 
requiring convalescence.

2.  The medical evidence of record shows that as late as July 
8, 2003, the veteran was unable to return to work as a truck 
driver due to his right knee disability.  

3.  By an unappealed rating decision dated in May 1997, the 
RO decided that the veteran's claim of entitlement to service 
connection for hepatitis C was not well-grounded.  

4.  Evidence associated with the claims file after the RO's 
May 1997 rating decision is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, or does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R.      § 4.30 beyond December 31, 
2002 to the maximum extent permitted under              § 
4.30(b)(1), for convalescence following surgery on the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 4.30 (2005).

2.  The May 1997 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for hepatitis C is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to his 
claim to reopen the previously disallowed claim for service 
connection of hepatitis C, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The August 2002 VCAA notice advised the 
veteran of what the evidence must show to reopen the 
previously disallowed claim as well as what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The same information concerning VA's 
notification and assistance duties under the VCAA was 
provided to the veteran with respect to the paragraph 30 
claim in correspondence dated in January 2003.  The RO asked 
the veteran to advise the RO of any treatment or medical 
opinion that indicated that he was unable to work because of 
his right knee disability.  A follow-up 'duty to assist' 
letter was mailed to the veteran in July 2003 on these two 
issues.  

The Board acknowledges that the August 2002 and January 2003 
VCAA notices did not contain a specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claims or something to the effect that 
the veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The RO asked the veteran 
for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2002 rating decision, January 2003 rating decision, and May 
2003 SOC, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The May 
2003 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA and the new regulation 
on 'new and material evidence' claims.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  The Board also 
finds that the requirements under the law as pertains to new 
and material evidence claims have been met with respect to 
the hepatitis C claim. 

As for the paragraph 30 claim, the RO obtained VA treatment 
records identified by the veteran.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.     


Paragraph 30- Extension of Temporary Total Evaluation

A total disability rating will be assigned effective from the 
date of a hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release, if the hospital treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  Extensions of one, two, or three months 
beyond the initial three months may be made under § 4.30(a).  
38 C.F.R. § 4.30(b)(1) (2005).  

Notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the term "convalescence" does not necessarily 
entail in-home recovery.  Id.  

VA treatment records showed that the veteran underwent 
surgeries on his service- connected right knee disability on 
August 12, 2002 and August 30, 2002.  In an October 2002 
rating decision, the RO granted a temporary total evaluation 
through October 31, 2002, because of treatment the veteran 
received for his service-connected right knee disability 
requiring convalescence.  In a January 2003 rating decision, 
the RO extended the temporary total evaluation for the 
veteran's convalescence through to December 31, 2002, based 
on a November 19, 2002 VA treatment record that showed that 
the physician maintained that the veteran would be off work 
for at least another five to six weeks.  

Thereafter, VA treatment records dated in January and 
February 2003 included no medical statement from a physician 
indicating that the veteran was to remain off work after 
December 2002 on account of his knee, but the veteran 
contended that he was still unable to work in January 2003, 
according to his Notice of Disagreement.  A later VA 
treatment record dated July 8, 2003 lends support to his 
earlier contention.  The record showed that the examiner 
noted that the veteran's inability to work was probably due 
in part to his right knee.  The examiner then went on to 
essentially indicate that it was not safe for the veteran to 
return to work as a truck driver at that moment.  Thus, the 
Board finds that the veteran is entitled to an extension of 
the temporary total evaluation under 38 C.F.R. § 4.30 beyond 
December 31, 2002 to the end of February 2003.  


New and Material Evidence- Hepatitis C 

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim was 
initiated in March 2002.  Thus, the new definition of "new 
and material evidence" discussed above is applicable to his 
claim.  The October 2002 rating decision and May 2003 SOC 
show that the RO erroneously applied the old definition to 
the veteran's claim, but this error did not prejudice the 
veteran.  The old definition is a more liberal standard and 
the RO declined to reopen the claim and therefore would not 
have reopened the veteran's claim under the more stringent 
new definition.  

A review of the claims file reveals that the veteran filed an 
original claim for service connection of hepatitis in October 
1996.  In a May 1997 rating decision, the RO decided that the 
veteran's claim of entitlement to service connection for 
hepatitis C was not well-grounded.  The RO determined that 
the evidence failed to establish any relationship between 
hepatitis C and any disease in service.  Under cover of 
letter dated in May 1997, the RO forwarded the veteran a copy 
of the May 1997 rating decision along with VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
The veteran, however, did not appeal the decision and it 
became final in May 1998.  38 U.S.C.A. §§ 7105(c) (West 
1991); 38 C.F.R.       §§ 3.104, 20.302, 20.1103 (1996).  

Evidence associated with the claims file prior to the RO's 
last final denial in May 1997 follows.  

In the veteran's original claim, he maintained that he 
contracted hepatitis at the hospital in Fort Lewis, 
Washington after knee surgery in 1973 or 1974.  

Service medical records showed that the veteran was 
hospitalized for hepatitis in January 1974.  The veteran was 
diagnosed with "hepatitis, hepatitis associated antigen 
negative, type A" at that time.  He reported using drugs 
intravenously, including acid, Heroin, etc., having used one 
to three months prior to admission.  The records included lab 
reports.   

VA treatment records dated from December 1986 to April 1997 
included an inpatient treatment record for December 1988 that 
noted a diagnosis of acute hepatitis and drug abuse.  Another 
assessment noted probable acute hepatitis A and history of 
hepatitis B.  A January 1989 record reported on lab results 
that showed hepatitis.  Hepatitis A antibody positive was 
noted on the record.  The examiner provided an assessment of 
recent hepatitis A and "healed" hepatitis B, positive 
antibody.  A November 1995 record noted a discharge diagnosis 
of hepatitis C antibody positive with prior history of 
hepatitis B.  

A December 1996 VA general examination report showed that the 
veteran reported that service examiners advised him that he 
had non-A, non-B hepatitis that had been active for many 
years.  He further reported that he had been told in the 
recent past that he had "hepatitis A, separate hepatitis B 
and an active hepatitis C."  He added that he had had 
difficulty with alcohol and drug abuse for a long time.  The 
examiner provided a diagnosis of chronic active hepatitis, 
possibly due to hepatitis B and hepatitis C. 

Evidence associated with the claims file after the RO's last 
final denial in May 1997 follows.

A November 1998 VA examination report noted that the veteran 
was referred for an examination for purposes of a 
determination as to what type of hepatitis he had in the 
military in January 1974.  The examiner reported that he 
reviewed the claims file and service medical records.  The 
examiner discussed pertinent findings contained in these 
records.  The examiner provided an initial impression of 
acute hepatitis in January 1974 with negative HAA [Australia 
antigen test] tests.  The examiner added that the veteran had 
a subsequent acute episode of jaundice with hepatitis in 
1988, with a positive test for hepatitis A antibody, but 
noted that the test did not indicate whether the antibody was 
an acute IgM antibody or otherwise.  The examiner noted that 
subsequent exams revealed evidence for hepatitis B and C, but 
he maintained that it was not clear when these infections 
might have been contracted.  

The examiner commented that a determination had to be made as 
to the specificity the old HAA test had for hepatitis A.  In 
notes added in January 1999, the examiner reported that after 
a discussion with a pathologist, it was determined that the 
old HAA test was for hepatitis B, so the examiner maintained 
that this proved that the episode in service was not 
hepatitis B.  The examiner reported that the current 
hepatitis serology was positive for hepatitis C as well as 
hepatitis B, but for the surface antibody only.  The examiner 
added that the test was negative for acute hepatitis A as 
would be expected.  The examiner noted that it was his 
opinion from this evidence that it was not known if the 
hepatitis noted in service was A or C, adding that the 
veteran had had both.  The examiner, however, maintained that 
the clinical picture was suggestive that it was hepatitis A, 
from which the veteran made a full recovery in the normal 
course.  

VA treatment records dated from November 1999 to July 2004 
showed that the veteran was followed for hepatitis C.   

The Board finds that the November 1998 VA examination report 
is new, but not material as it does not raise a reasonable 
possibility of substantiating the claim.  The VA examiner 
acknowledged that it was not known if the hepatitis noted in 
service was A or C, but determined that the veteran's 
clinical picture was suggestive that he had hepatitis A.  
Thus, the VA examiner's medical opinion presents no 
reasonable possibility of substantiating the veteran's claim 
that he contracted hepatitis C in service.  The Board further 
finds that while the VA treatment records are new, they are 
not material as they are cumulative and redundant of evidence 
of record at the time of the last prior final denial of the 
claim that showed that the veteran was diagnosed with 
hepatitis C.  Accordingly, having determined that new and 
material evidence has not been submitted, the claim is not 
reopened.


ORDER

An extension of a temporary total evaluation under 38 C.F.R. 
§ 4.30 beyond December 31, 2002 through February 2003 for 
convalescence following surgery on the veteran's service-
connected right knee disability is granted.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hepatitis C is 
not reopened.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


